[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 305 
The relator held the office of justice of the Supreme Court of this state, from January 1, 1860, continuously, until January 1, 1888, by virtue of three elections. His last election to the office was for the term of fourteen years, commencing January 1, 1876. That term was abridged by two years by the relator attaining the age of seventy in 1887. During the last years of his incumbency of the office he was paid the sum of $7,200 per annum, in quarter-yearly payments; but since its termination the state authorities have declined to pay him otherwise than at the rate of $6,000 per annum.
The relator has sought through these proceeding to establish his right to the receipt of that full measure of compensation, of which he was in receipt while in office. The determination of the issue lies in the proper construction to be given to those laws of the state, which provide as to the compensation of Supreme Court justices, and to that portion of the Constitution of the state, which continues their compensation to them upon the abridgment of their term of office by limitation of age. Chapter 408 of the Laws of 1870, in its ninth section, provides as follows, viz.:
"The justices of the Supreme Court shall receive an annual compensation of $6,000 each, payable quarterly, in lieu of all other compensation, except that they shall receive, in addition to such stated salary, a per diem allowance of five dollars per day, *Page 306 
for their reasonable expenses, when absent from their homes and engaged in holding any General or Special Terms, Circuit Court or Court of Oyer and Terminer, or attending any convention, as hereinafter provided, to revise the rules of said court."
The legislature in 1872 (by chapter 541 of the laws of that year, § 1), in part abrogated these provisions and enacted as follows, viz.:
"The said justices of the Supreme Court, except in the first judicial district, shall receive the sum of $1,200 annually, from the 1st day of January, 1872, in lieu of, and in full of all expenses now allowed by law.
"This subdivision shall not increase the pay of any judge except the justices of the Supreme Court."
These provisions of the law being in force, with respect to the compensation of Supreme Court justices, in the year 1880, the thirteenth section of article 6 of the Constitution was amended. The section as amended, so far as is material to our consideration here, reads as follows, viz.:
"The official terms of the said justices * * * who shall be elected after the adoption of this article shall be fourteen years from and including the first day of January next after their election. But no person shall hold the office of justice or judge of any court longer than until and including the last day of December next, after he shall be seventy years of age. The compensation of every * * * justice of the Supreme Court, whose term of office shall be abridged pursuant to this provision, and who shall have served as such * * * justice ten years or more, shall be continued during the remainder of the term for which he was elected."
The one question, therefore, which is to be answered, is: What is the "compensation," which is to be "continued" to the justice, in the event mentioned in the Constitution? The comptroller argues that it must be understood to be that portion of the justice's compensation, which represented an award for services, and not that additional portion, which originated in a grant of an additional sum annually in lieu of expenses theretofore allowed by law. This argument is based, *Page 307 
in part, upon a reasoning upon the supposed intention of the legislature, and, in part, upon the phraseology of the yearly appropriation acts of that body, which fixed the amount to be paid for "salaries and expenses." In so far as the position of the comptroller rests upon subsequent legislative enactments, as furnishing evidence of the original legislative intention, I think it is unsound and quite untenable. I fail to understand how the legislative act of appropriating sums of money for the support of government can furnish any evidence of the intention with which some previous act was passed, which fixed the amount or mode of payment of an official's compensation. The legislature is not vested with judicial functions and, when it is claimed that the purpose of an act is obscure and that the obscurity is dispelled by referring to other acts, in pari materia, at least they should be demonstrative of the legislative sense. When it is claimed that an act furnishes some evidence as to the legislative intention in some previous enactment, we should be able to infer clearly that, in its passage, the legislative body had in mind the previous act and the particular object aimed at in enacting it. But, in passing acts appropriating moneys for the support of government, how can we infer any other dominant or present idea, or purpose, than the mere determination and appropriation of the amounts needed for each official channel? Can we reasonably suppose that any ideas of construction of language, or that the particular object of a previous act, the existence of which creates a demand for an appropriation of moneys, are present in the legislators' minds? I think not.
It is an elementary rule that statutes are to be interpreted according to their intent. The intention of the legislature is undoubtedly the great principle, which controls in the office of interpretation; but, as Chancellor KENT says, in his Commentaries (vol. 1, p. 462), "The words of a statute, if of common use, are to be taken in their natural, plain, obvious and ordinary signification." It is only where the literal acceptation of the words used will work a mischief, or some absurd result, or where some obscurity in the sense compels it, *Page 308 
that we need resort to extrinsic aids of interpretation. The intent of the legislature is to be sought, primarily, in the words used, and, if they are free from ambiguity, there is no occasion to search elsewhere for their meaning. As it was said inMcClusky v. Cromwell (11 N.Y. 593), "It is not allowable to interpret what has no need of interpretation; and when the words have a precise and definite meaning to go elsewhere in search of conjecture, in order to restrict or extend the meaning. The natural and obvious meaning should be taken without resorting to subtle and forced construction."
The rules which apply in the construction of statutes apply equally in reading a Constitution. (Newell v. People, 7 N.Y. 97. ) In that case JOHNSON, J., said: "Whether we are considering an agreement between parties, a statute, or a constitution, with a view to its interpretation, the thing we are seeking is the thought which it expresses. * * * If the words embody a definite meaning, which involves no absurdity * * * then that meaning apparent upon the face of the instrument is the one which alone we are at liberty to say was intended to be conveyed. * * * It must be very plain, nay, absolutely certain, that the people did not intend what the language they have employed, in its natural signification, imports, before a court will feel itself at liberty to depart from the plain reading of a constitutional provision." The learned judge found warrant for his expressions in the language of Chief Justice MARSHALL, in Gibbons v.Ogden (9 Wheat. 188), and of BRONSON, J., in People v.Purdy (2 Hill, 31; 4 id. 384); in which cases provisions of the Constitutions of the United States and of this State, respectively, were the subjects of interpretation. The reading of text-books and of reported decisions, however, only serves to confirm in the mind the view that where language is explicit, we should not allow ourselves to lose sight of its plain meaning, and to wander in the mazes of conjecture. Whether the excursion into the ways of speculation be invited by the natural habit of thought, or by the dictates of considerations, personal in their bearing and influence, it is dangerous to *Page 309 
indulge in it, when we are reading the plain and unambiguous language in which the People have framed their will.
Is there any ambiguity or doubtful meaning about the language and words of the Constitution in question? What is the reasonable doubt which a fair mind will or can entertain as to the import of the provisions that "the compensation of every justice, whoseterm of office shall be abridged pursuant to this provision, andwho shall have served as such justice ten years or more, shall becontinued during the remainder of the term for which he waselected?" The language is general. It says that "thecompensation" shall be continued. It does not say compensation for services, and, in fact, it would have been impossible to convey by the use of that word any sense of restriction, or of deprivation; for the compensation was as well for services on the bench, as for what his duties and office entailed upon him off of the bench. The word compensation means, and, I think, obviously means, the sum of money which the judicial officer had been in receipt of from the State, when his term of office was abridged. In the law of 1870, which gave a per diem allowance for reasonable expenses, etc., that payment even was regarded as in the nature of compensation to the justice, for the language used was that the $6,000 a year was "in lieu of all other compensation, except that they shall receive, in addition to such stated salary, a per diem allowance," etc. The effect of the use of the word "except," in connection with the grant of compensation, is to invest the grant of a per diem allowance with the legislative idea of further compensation. Then the act of 1872 abrogates the provision for a per diem allowance, and grants to the justices "the sum of $1,200 annually in lieu" of expenses. This language is substitutional in its effect. It substitutes an annual grant of money to the incumbent, in the place of an allowance for expenses. This, I think, was a clear grant of pay, or compensation, having no connection with the expenses incurred by a justice. As granted by this act, it became, naturally and plainly, as much a part of the compensation to the justice as though his salary, *Page 310 eo nomine, had been increased to compensate him further for what his office entailed upon him in the way of duties and work. Expenses or no expenses, he became entitled to the whole of the $1,200. In my belief, from all that we can divine from language, and by reasoning from cause to effect, the intention of the legislature was to make a permanent addition to the stated salary, which should be beyond the power of subsequent legislatures to affect. The law operated to increase the fixed compensation of the justices, while withdrawing any compensation measured and determined by time occupied. Under the old system of a per diem allowance of $5, of course, the amounts received by the various justices must have varied materially, in accordance with the necessity for travel in the different judicial districts. If the legislature, therefore, had had in mind, in enacting the law of 1872, simply to make a change in the method of repaying the justices' expenses, the amount of the grant would have been graded accordingly. Instead, however, the legislature increased the salary or compensation, by adding to it a further fixed sum in commutation of all expenses and demands. By way of illustrating more forcibly, we see in the annual report of the comptroller to the legislature in 1872 (Assembly Docs., vol. I, p. 44), that his warrants upon the state treasury on account of the Supreme Court justices in 1871, for payment of per diem
allowances under the act of 1870, varied in amounts for each judicial district, ranging from $1,370 for the fourth, to $3,030 for the seventh. By the amendment of 1872 there was granted to the justices in each of these districts the fixed aggregate sum of $4,800. This ought to show pretty conclusively that the legislative grant had no relation to a purpose of merely reimbursing the expenses of the justices. The words "in lieu of all expenses now allowed by law," in the act of 1872, indicate that that allowance was superseded, and that it could no longer be claimed in addition to the increased compensation. The logic of the thing must lead us to suppose that the legislature intended, by passing the act of 1872, to change the whole system and, instead of paying the varying expenses of *Page 311 
the justices, to substitute a larger salary or compensation, to cover all services and all expenses.
The relator's position, when in office, was that of an individual employed in behalf of the government of the state, in a station of public trust, for a certain compensation. When elected in 1876 the compensation, which that employment entitled him to receive from the state treasury, was the sum of $7,200 per annum, and was paid in fixed quarter-yearly sums. He had the guaranty of the fourteenth section of article 6 of the Constitution that the compensation received by him for accepting and in holding office could not be diminished during his official term. The constitutional amendment of 1880, in prescribing the judicial term, affixed the limitation of age; but the People were as careful to respect their guaranty, as they were to be just to the public servant, whom they would retire from office regardless of his capacity and strength. I think we should hold that the People meant the full force of the words chosen to express their will. Had they intended to limit the receipt of compensation to salary as originally fixed, they could well have said so. Shall we say that they have actually said so?
I think exact justice and the gravity of the danger of importing into the constitutional words another and a more technical meaning require us to hold that the People meant to continue to the justice, retiring by the disqualification of age, whatever he had been in receipt of from the state, before his term was thus abridged. The $7,200 had become a debt of the state, which nothing could extinguish except payment, and which remained such until the official term for which he was elected had expired.
The orders of the Special and General Terms should be reversed and the writ of mandamus issue as prayed for by the relator.